HEDRICK, Judge.
The judgment from which the defendant appealed was entered on 4 August 1971. The record on appeal was not docketed in this Court until 1 December 1971, which is more than ninety days from the date of the judgment. No extension of time within which to docket the case in this Court has been granted. The appeal is subject to dismissal for failure to comply with the Rules of Practice of this Court. Rule 48. Nevertheless, we have carefully examined the record and find and hold that the defendant had a fair trial free from prejudicial error.
Appeal dismissed.
Judges Brock and Vaughn concur.